Title: To Thomas Jefferson from John Hartwell Cocke, 16 April 1826
From: Cocke, John Hartwell
To: Jefferson, Thomas


Dear Sir,
Charlottesville
April 16. 1826
It is proper to inform you before I leave the neighbourhood what I have done, in discharge of the duty assigned us, by the Board of Visitors at  its last meeting—Doctor Dunglison accompanied the Proctor & myself in viewing the situation of the Eastern Range of Hotels & Dormitores when it was decided to be necessary, to construct two paved or brick-laid gutters in the rear of two sections of the Dormitories, with a graduated fall sufficient to take off rapidly, all the falling water:—and, to enlarge a drain passing under the street, giving it more fall, as  well as greater capacity, which in its present state, was thought insufficient for its intended purposes, at Spottswood’s Hotel.—This was all the drainage thought necessary at present. I will here suggest, as a precautionary measure against the injurious accumulation of filth in the back yards of the Hotels, that small depots be constructed to receive all their sweepings, & Kitchen, & wash room offal—to be removed weekly—without some such arrangement of police, as this, I think, there are appearances enough to excite fear for the health of the place in the course of the Summer.—I have however forborn to do any more upon this branch of the subject than to make this suggestion for your consideration—Should you approve it, I will proceed to have the plan executed at my next visit.—I found a considerable portion of the Land of the University entirely cleared of its timber, to the East of the Mountain—and the remainder on that side, very much pillaged—Mr Brockenbrough however, observed that there would be no longer any occasion to cut another tree, as, (was sufficiently manifest) there was enough wood lying on the ground to serve the Overseer & the hands, the only legitimate demand upon it, for several years—He further added, that the great consumption of wood had been chiefly caused by the large quantity required to kiln-dry the timber for the buildings.Considering the reproduction of the timber more valuable than any crop he was likely to get from the soil, I directed the Proctor to turn out ten or twelve Acres of new land, which he was making preparation to cultivate—there were also other reasons, which will be apparent to you, leading to this determination—I advised the immediate direction of his labour to the compleating the McAdane ways—that the number of hands kept on hire  might be reduced at the end of the year—The wagon & a pair of Horses only, are now on hand—which seems to be necessary while we are engaged in Mcadamizing the Streets—With great respect & Esteem &cJohn. H. Cocke